Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-20-00423-CV

                        IN THE INTEREST OF D.R.J., a Minor Child

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA01665
                        Honorable John D. Gabriel Jr., Judge Presiding

         BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s Order of Termination
is AFFIRMED.

       No costs are assessed against appellant because she is indigent.

       SIGNED February 17, 2021.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice